United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       September 6, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 05-20257
                               Summary Calendar



                         JESUS MENDOZA MALDONADO,

                                                        Plaintiff-Appellant,

                                      versus

          MICHAEL JAMES LINDQUIST; CHRISTOPHER T. LOHDEN;
                   DIANE K. SMEDLEY; RUTH WATKINS,

                                                        Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 4:05-CV-97
                        --------------------

Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

PER CURIAM:*

      Jesus Mendoza Maldonado, proceeding pro se and in forma

pauperis, appeals the district court’s dismissal of his complaint

for failure to state a claim.         On appeal, Maldonado challenges the

district court’s authority to dismiss his complaint but does not

challenge the district court’s basis for dismissing his complaint.

The   district   court   had    the    authority   to    dismiss   Maldonado’s

complaint, and Maldonado’s failure to identify an error in the

district court’s analysis is the same as if he had not appealed the


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
judgment.   See 28 U.S.C. § 1915(e)(2); Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); 18 U.S.C. § 1915(e).

Further, conclusional assertions are not sufficient to establish a

retaliation claim.      See Woods v. Smith, 60 F.3d 1161, 1166 (5th

Cir. 1995) (to establish retaliation claim, one must produce either

direct evidence of a retaliatory motive or at least “allege a

chronology of events from which retaliation may plausibly be

inferred”) (internal quotations and citation omitted)).

     As   Maldonado’s   appeal   is   without   arguable   merit,   it   is

dismissed as frivolous.    See 5th Cir. R. 42.2.    Maldonado is warned

that any future frivolous filings will subject him to sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                      2